Citation Nr: 9900451	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-47 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bronchiectasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to April 1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service connected 
disability has increased in severity and warrants a higher 
disability rating than that currently awarded.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for bronchiectasis.  The veterans claim is, 
therefore, denied.


FINDING OF FACT

The veteran's bronchiectasis is currently manifested by 
subjective complaints of shortness of breath, dyspnea and the 
mild production of sputum.  Pulmonary function testing 
conducted in May 1998 revealed FEV-1 to be 60 percent of 
predicted value.  FEV-1/FVC was 67 percent.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchiectasis have not been met.  38 U.S.C.A. 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 
(1996); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated, in essence, that the 
symptoms of his service-connected bronchiectasis have 
increased.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board finds that the statutory duty of the VA to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, the report of a very recent May 1998 VA 
respiratory diseases examination with pulmonary function 
testing has been associated with the veterans claims folder.  

Relevant law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran was originally service connected for 
bronchiectasis in an April 1947 rating decision wherein the 
RO assigned a 30 percent disability rating.  The veteran 
requested an increased rating in November 1993.

Medical records from Loma Linda VA Medical Center (VAMC) 
dated from March 1993 to December 1993 reflect that the 
veteran has a history of bronchiectasis with occasional 
hemoptysis.

The veteran underwent a trachea and bronchi VA examination in 
December 1994.  The veteran reported having episodes of 
hemoptysis in the past, but had not experienced hemoptysis 
for a number of years now.  The 81 year old veteran 
complained of some shortness of breath and minimal dyspnea on 
exertion with a one to two-block exercise tolerance.  It was 
noted that the veteran has a history of chronic obstructive 
pulmonary disease and myocardial infarction.  He was noted to 
be well-developed and well-nourished.  The chest was clear to 
auscultation and percussion, but some wheezes were heard with 
forced expiration.  There was no cyanosis or clubbing.  The 
veteran reported coughing up approximately one-half teaspoon 
of sputum daily.  Pulmonary function test results showed an 
FEV1/FVC of 59 percent pre bronchodilator and 63 percent post 
bronchodilator.  The tests were noted to be consistent with 
obstructive lung disease.  X-rays were noted to be 
essentially normal.  The relevant diagnoses were 
bronchiectasis, by history, beginning many years ago which 
was diagnosed by bronchogram and hemoptysis, probably 
secondary to bronchiectasis, but inactive.  The examiner 
specifically indicated that the veteran did not have any 
major symptoms from the bronchiectasis.

A VA respiratory diseases examination was conducted in May 
1998.  It was noted that the veteran had a history of 
coronary artery disease, angina, myocardial infarction, high 
cholesterol and hypertension.  The veteran reported that the 
last occasion of hemoptysis was 15 years prior to the 
examination.  He reported a small amount of sputum 
production.  He was noted to have active shortness of breath 
and Grade III dyspnea.  The veterans weight was noted to 
have increased by six pounds in the past year.  There was no 
history of fever.  On physical examination, no dyspnea, 
cyanosis or clubbing was observed.  The percussion note was 
normal in all areas of the lung fields.  Auscultation 
revealed a few medium-intensity sticky rales at the right 
base.  X-rays showed changes of volume loss, cystic changes 
with thick walls, and the railroad track appearance of 
bronchi which was consistent with bronchiectasis.  Pulmonary 
function tests showed an FEV1/FVC of 67 percent pre 
bronchodilator and 63 percent post bronchodilator.  The 
examiner noted that the results were indicative of mild 
obstructive disease with improvement after bronchodilators.  
The diagnosis was bronchiectasis.
Analysis

Since the veteran filed his claim for an increased rating for 
bronchiectasis, the regulations pertaining to evaluation of 
the respiratory system were amended, effective October 7, 
1996.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will evaluate his bronchiectasis in light of both the new and 
old rating criteria.

The July 1998 statement of the case reflects that both sets 
of rating criteria were applied to the veterans claim.  
Accordingly, the veteran will not be prejudiced if the Board 
proceeds with appellate consideration of the claim presented.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 6601

Bronchiectasis is ordinarily rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6601.

Under the previous rating criteria, a 30 percent disability 
evaluation requires moderate bronchiectasis manifested by 
persistent paroxysmal coughing occurring at intervals 
throughout the day and by abundant purulent and fetid 
expectoration, but with slight, if any, emphysema or loss of 
weight. The next higher evaluation under Diagnostic Code 
6601, 60 percent, requires severe bronchiectasis with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages, and occasional exacerbations of a few days 
duration, with expected fever and other symptoms, and the 
disability is demonstrated by lipiodol injection and layer 
sputum test.  A 100 percent rating is assigned when the 
disability is pronounced, with symptoms in aggravated form, 
marked emphysema, dyspnea at rest or on slight exertion, 
cyanosis, marked loss of weight or other evidence of severe 
impairment of general health.  38 C.F.R. § 4.97, Code 6601 
(in effect prior to October 7, 1996).

The Board observes that the words moderate and severe 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".   38 C.F.R. § 4.6 (1998).  It 
should also be noted that use of descriptive terminology such 
as mild by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Under the amended criteria for bronchiectasis, a 30 percent 
disability rating is warranted for bronchiectasis when the 
disability is manifested by incapacitating episodes of 
infection of two to four weeks total duration per year, or 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year. An 
incapacitating episode is defined as one that requires bed 
rest and treatment by a physician. 61 Fed. Reg. 46,729. A 60 
percent rating under the revised regulations is warranted if 
there are incapacitating episodes of infection of four to six 
weeks total duration per year, or near constant findings of 
cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring antibiotic usage 
almost continuously.  A 100 percent rating is warranted when 
there are incapacitating episodes of infection of at least 
six weeks total duration per year.  For rating purposes, an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6601 
(1998).

In this case, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 60 
percent for bronchiectasis under either version of the rating 
criteria.

The primary symptoms shown by evidence of record include 
subjective complaints of shortness of breath, dyspnea and the 
mild production of sputum.  There was no diagnosis of 
emphysema and there was no evidence of impairment of the 
veterans general health due to loss of weight or anemia.  At 
the last VA examination in 1998, the veteran was noted to 
have gained six pounds in the year preceding the examination.  
No history of fever was noted at that examination.  The 
veteran reported that the last pulmonary hemorrhage occurred 
in approximately 1983.  Therefore, the criteria under the old 
rating code has not been met.

Furthermore, the criteria for a rating in excess of 30 
percent has not been met under the new rating criteria.  
There is no evidence to suggest that the veteran has had 
incapacitating episodes of infection or that he was 
prescribed an antibiotic for treatment of bronchiectasis 
since his request for an increased rating.  The December 1994 
VA examination report reflected that the veteran did not have 
any major symptoms attributable to bronchiectasis.  He was 
noted to be well-developed and well-nourished.  Sputum 
production was minimal.  At the May 1998 VA examination, the 
veteran was noted to have increased his weight by 6 pounds in 
the preceding year.  Sputum production was again reported as 
minimal.  The last report of hemoptysis was 15 years prior to 
the May 1998 examination.  Therefore, the criteria for a 
rating in excess of 30 percent under the new criteria is not 
warranted.

Diagnostic Code 6600

The amended version of Diagnostic Code 6601 further provides 
that bronchiectasis can also be rated according to pulmonary 
impairment as for chronic bronchitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Pursuant to that Diagnostic Code, a 
30 percent evaluation is warranted for a FEV-1 of 56 to 70 
percent of predicted value, or FEV-1/FVC of 56 to 70 percent, 
or a Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) of 56 to 65 percent of 
predicted value. A 60 percent rating will be assigned where a 
FEV-1 is 40 to 55 percent of predicted, or FEV-1/FVC is 40 to 
55 percent of predicted, or DLCO (SB) is 40 to 55 percent of 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600.  

Pulmonary function testing conducted in May 1998 revealed 
FEV-1 to be 60 percent of predicted value.  FEV-1/FVC was 67 
percent.

None of the values disclosed as a result of pulmonary 
function testing indicate that the veteran warrants greater 
than a 30 percent evaluation under the provisions of 
Diagnostic Code 6600. Pulmonary function testing reflects 
that the veteran's FEV-1 and FEV-1/FVC were both in the range 
anticipated by a 30 percent evaluation. Therefore, a 
preponderance of the evidence supports a finding that greater 
than 30 percent is not warranted under Diagnostic Code 6600. 

ORDER

Entitlement to an increased rating for bronchiectasis, 
currently evaluated as 30 percent disabling, is not 
warranted.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

  The provision calling for bronchiectasis to be alternatively rated under Diagnostic Code 6600 was added to 
38 C.F.R. § 4.97 in 1996.  It appears, therefore, that bronchiectasis should be alternatively rated only under 
the current version of Diagnostic Code 6600.  The Board notes for the sake of completeness, however, that 
the veterans service-connected bronchiectasis would also be rated as no more than 30 percent disabling 
under the former Diagnostic Code 6600.  A 30 percent evaluation was warranted under that Diagnostic Code 
for moderately severe chronic bronchitis with persistent coughing at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, rales throughout the chest, and beginning 
chronic airway obstruction.  A 60 percent evaluation required severe chronic bronchitis manifested by a 
severe, productive cough; dyspnea on slight exertion; and pulmonary function tests indicative of severe 
ventilatory impairment.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1996) [effective prior to October 7, 1996].  
As discussed above, the veterans symptoms do not approach those warranting a 60 percent rating under the 
former Diagnostic Code 6600.  Indeed, as noted by the May 1998 VA examiner, pulmonary function tests 
showed mild obstructive disease; flow rates were mildly decreased, and the vital capacity was normal.   
- 2 -
